Citation Nr: 0305827	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  03-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include due to herbicide exposure.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945, and from August 1946 to March 1973.  The 
veteran died in February 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from an August 2002 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that included among the issues on appeal is a 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.  With respect 
to this aspect of the appellant's appeal, the Board notes 
that the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 will be addressed by the Board at a later 
date.  The Board has imposed a temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims like the one before 
the Board, as the veteran was not totally disabled for the 
statutory period.  The stay is imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. (NOVA), v. Secretary of Veterans 
Affairs, 260 F.3d (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
which would either explain why certain regulations - 38 
C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 - are inconsistent interpretations of virtually 
identical statutes codified at 38 U.S.C. § 1318(b) and 38 
U.S.C. § 1311(a)(2) on the "hypothetical entitlement" issue, 
or revise the regulations so that they are consistent.  In a 
document published in the Federal Register on April 5, 2002 
(67 FR 16309 - 16317) VA amended the provisions of 38 C.F.R. 
§ 20.1106 to add an exception to clarify that this rule does 
not apply to claims for "enhanced" DIC under 38 U.S.C. § 
1311(a)(2), effective May 6, 2002.  However, despite the 
change in the regulations, there is no guarantee that the 
stay will be lifted in the immediate future, as the Federal 
Circuit court has not yet reconsidered NOVA v. Principi, nor 
otherwise signaled its satisfaction that the order has been 
completed in full.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, remains in effect pending the Federal Circuit 
court's acceptance of completion of the directed rulemaking.  
Accordingly, the Board's adjudication of the appellant's DIC 
claim under 38 U.S.C.A. § 1318 is stayed and not for 
consideration at this time. 

Finally, the Board notes that the record reflects that a 
motion to advance on the docket was filed in March 2003.  By 
letter dated in March 2003, the Board ruled favorably on the 
motion to advance this case on the docket.  See 38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The Board observes that the death certificate indicates that 
the veteran died at the Southeast Nursing Center; however, 
private medical records from this facility are not in the 
claims file.  

Additionally, preliminary review of the record discloses that 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death by rating decision dated 
in August 2002.  In her notice of disagreement received in 
September 2002, the appellant alleged a new basis of 
entitlement with respect to her claim for service connection 
for the cause of the veteran's death.  In particular, she 
contends that the cause of the veteran's death was due to 
herbicide exposure.  In support of her contentions in this 
regard, the appellant has indicated, "she was lead to 
believe the cancer from which [the veteran] died was the 
result of exposure to Agent Orange."  The RO has not 
reviewed nor adjudicated the claim on the alternate theory of 
entitlement.  The Board is also of the opinion that the 
appellant should be provided with another opportunity to 
present evidence in support of her contentions in this case.  
Additionally, the appellant has not been provided a Statement 
of the Case with regulations pertinent to this theory of 
entitlement.  Manlicon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, and to ensure due process, the 
case is REMANDED to the RO for the following action:

1.  The RO should request the appellant to 
furnish information concerning medical 
treatment the veteran received subsequent to 
March 1973.  The RO should attempt to obtain 
any records identified by the appellant, to 
include all treatment reports from the 
Southeast Nursing Center.  The RO should 
provide the appellant with any necessary 
authorizations for the release of this 
information.

2.  After the above development has been 
completed to the extent possible, the RO 
should readjudicate the issues in appellate 
status, to include whether service connection 
is established for the cause of the veteran's 
death due to herbicide exposure.  Thereafter, 
the appellant and her representative should 
be provided with a Statement of the Case 
which includes all pertinent regulations, to 
include those regulations relevant to 
herbicide exposure.

Thereafter, the case should be returned to the Board for 
appellate consideration. 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



